Citation Nr: 1734951	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-07 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran indicated a desire to be scheduled for a Travel Board hearing at the RO, but subsequently requested that the hearing be withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Although the Board regrets the additional delay, a remand is necessary before the claims on appeal may be adjudicated.

With regard to bilateral hearing loss, the Veteran contends that it is related to noise exposure in active service.  An April 2012 VA examiner diagnosed bilateral sensorineural hearing loss, noted that the Veteran reported exposure to loud noise in service with no occupational or recreational noise exposure, and opined that bilateral hearing loss was unrelated to service because his hearing was normal at discharge.  The examiner cited a 2005 Institute of Medicine Report that concluded noise-induced hearing loss occurred immediately and there was no scientific support for delayed onset noise-induced hearing loss after an exposure event.  However, since the April 2012 medical opinion was provided, the Veteran's representative noted that additional medical studies have found delayed onset hearing loss to be possible and contended that the cited 2005 Institute of Medicine study was not supported by definitive studies.  Specifically, his representative contended that the 2005 study could not be the basis of the negative medical opinion because more current medical research established a relationship between acoustic trauma and hearing loss, even years after exposure, and cited a 2009 medical study on the long-term effects of noise exposure titled Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss.  Based on the above, the Board finds an additional medical opinion is warranted to address the additional medical evidence in support of the Veteran's claim.

The Board notes that the April 2012 examiner found the Veteran's tinnitus to be related to his hearing loss.  As such, the Board finds the issues are inextricably intertwined and tinnitus is remanded as and a decision on the claim would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

With regard to the claim for an increased rating for sinusitis, the Veteran contends that his symptoms are more severe than currently reflected in the noncompensable evaluation.  

The Veteran was last afforded a VA examination in April 2011 that provided the basis for the noncompensable evaluation.  Since that time, his representative asserted in a March 2014 statement that the Veteran's sinusitis had worsened.  His representative further noted that six years had passed since the Veteran's last VA examination and asserted that a more contemporaneous evaluation was required to properly evaluate the disability.  Given the above, the Board finds a new VA examination is warranted.  Allday v. Brown, 7 Vet. App. 517, 526-27 (1995) (where the record does not adequately reveal the current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination).

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Obtain updated VA treatment records dating since March 2012.

2.	After completing any records development, the claims file should then be sent to an examiner to ascertain the etiology of the Veteran's bilateral hearing loss.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  The claims file must be reviewed by the examiner.  

Following a review of the Veteran's records, the examiner is directed to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss began in service, was caused by service, or is otherwise related to service.

A rationale must be provided for any opinion expressed.  

The examiner should specifically address the 2009 study Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss, (see August 2017 informal hearing presentation) and the Veteran's report of heavy artillery exposure in service with no occupational or recreational noise exposure (see July 2011 VA audiology consultation).

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.	After completing any records development, the Veteran should be afforded a VA examination to assess the current severity of his service-connected sinusitis.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

4.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims of entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to a compensable rating for sinusitis on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




